Citation Nr: 0516497	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder shrapnel wound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla service from October 1944 
to May 1945 and Regular Philippine Army service from May 1945 
to June 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for residuals of a left shoulder shrapnel wound finding that 
the veteran had not submitted new and material evidence to 
reopen his claim.  

On October 26, 2004, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

In a November 2004 Board decision, the Board found that new 
and material evidence had been submitted to reopen the 
veteran's claim, but remanded the issue of service connection 
for further development.  The additional development required 
by the Remand subsequently was accomplished.  Therefore, this 
case is properly before the Board.


FINDINGS OF FACT

There is no competent medical evidence of a relationship 
between any residuals of a left shoulder shrapnel wound to 
service.


CONCLUSION OF LAW

A left shoulder shrapnel wound was not incurred in active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159(a), 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the appealed June 
2003 rating decision, an October 2003 statement of the case 
(SOC), and supplemental statements of the case (SSOC) dated 
in May 2004 and March 2005 that discussed the pertinent 
evidence, and the laws and regulations related to a claim of 
service connection for residuals of shrapnel wound to the 
left shoulder.  These documents essentially notified the 
veteran of the evidence needed to prevail on his claim.

In addition, after the Board reopened the claim based on new 
and material evidence and remanded the case in November 2004, 
the veteran was issued a November 2004 VA letter, which 
notified the veteran of the evidence necessary to 
substantiate a service connection claim for residuals of 
shrapnel wound to the left shoulder, and offered to assist 
him in obtaining any relevant evidence.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in November 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a June 2003 rating decision, the RO found that 
the veteran had not submitted new and material evidence to 
reopen his claim of service connection for residuals of 
shrapnel wound to the left shoulder.  In November 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim on appeal, 
and clarified what information and evidence must be submitted 
by the veteran, and what information and evidence would be 
obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in November 2004 was not given prior 
to the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The November 2004 
notice was provided by the AOJ prior to the second transfer 
and certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, a July 1972 private x-ray examination report, and 
private medical statements, affidavits, and certifications 
dated from February 1970 to June 1975, July 2003, and 
November 2003.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there is no probative medical evidence 
that the veteran has residuals of a left shoulder shrapnel 
wound incurred in service.  Under these circumstances, the 
VCAA's duty to assist doctrine does not require that the 
veteran be afforded medical examination.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for residuals of 
shrapnel wound to the left shoulder, including recurrent 
headaches and shoulder pain, which he claims he incurred 
during his service in World War II.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The only service medical record is a May 1945 examination 
report, which shows that the veteran had no abnormalities.  A 
February 1946 Extract of Philippine Army AGO Form 23 
indicates that the veteran did not incur any wounds or 
illnesses in service.

A February 1970 private medical certificate indicates that 
the veteran was suffering from pain in his left shoulder and 
numbness of his left upper extremity due to a shrapnel wound 
in his left shoulder, which was incurred during World War II 
on April 5, 1945.

A May 1970 affidavit from a staff sergeant in the Philippine 
Army indicates that the veteran was critically wounded on 
April 5, 1945 during a rescue, and was given first aid until 
they reached the base hospital, where he was treated for a 
shrapnel wound to the left shoulder.  Another May 1970 
affidavit from a former comrade provides the same detailed 
accounts.

A May 1971 correspondence from a district commander at the 
local Veterans Association recommends hospitalization for the 
veteran because of numbness in his left arm, due to a 
shrapnel wound to his left shoulder incurred in service on 
April 5, 1945.  The same district commander made the same 
recommendation in December 1971 for complaints of recurrent 
headaches and left shoulder pain, due to the left shoulder 
shrapnel wound.

A former comrade stated on an October 1971 affidavit that he 
was assigned to the base hospital, where he treated the 
veteran for a shrapnel wound on April 5, 1945. 

A July 1972 private x-ray examination report shows complaints 
of numbness to the left shoulder radiating to the hand, with 
no bone pathology or evidence of radio-opaque foreign body in 
the left shoulder joint.

A January 1975 affidavit from a former comrade recounted an 
ambush that took place on April 5, 1945 when the veteran was 
hit by hand grenade shrapnel on the left shoulder.

On a June 1975 joint affidavit, two nurses stated that they 
treated the veteran at the base hospital on April 5, 1945 for 
a left shoulder shrapnel wound.

A January 1978 medical certification shows the veteran was 
treated for nape pain radiating to the shoulders and 
posterior chest, and numbness of the extremities.

A November 2003 medical certification indicates treatment for 
pain, numbness, and limited motion of the left shoulder, and 
difficulty hearing, due to a left shoulder shrapnel wound, 
which was sustained in World War II. 

Upon review of the record, the Board finds that there is no 
competent medical evidence showing that the veteran has 
residuals of a left shoulder shrapnel wound incurred in 
service.  

First, there is no competent medical evidence of an in-
service incurrence of a left shoulder shrapnel wound.  As 
noted, the only contemporaneous medical evidence dated in May 
1945 and February 1946 shows no treatment for wounds or 
injuries in service.  Moreover, actual treatment records do 
not accompany the correspondence from nurses and comrades, 
who claim to have first-hand knowledge of the veteran's left 
shoulder shrapnel wound in 1945.  

Second, there is no competent medical evidence of a 
relationship between any claimed in-service shrapnel shoulder 
injury and service.  While there are reports of shoulder 
pain, numbness, and limited motion, the only medical 
documentation provided after service is a July 1972 x-ray 
examination report, which shows no bone pathology or evidence 
of radio-opaque foreign body in the left shoulder joint.  The 
remaining evidence includes unsubstantiated statements from 
private physicians, who indicate treatment for residuals of a 
left shoulder shrapnel wound incurred in service.  The Board 
finds that these reports of treatment are not adequate 
medical opinions, but merely general conclusory statements 
with no supportive clinical data or reasononing.  
Consequently, the Board considers these statements to be 
speculative in nature and not competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1).  Moreover, while the service 
comrades and sergeants may have knowledge of facts or 
circumstances concerning the veteran's injury, they do not 
have the expertise to provide medical opinions as to the 
relationship between any current residuals of a left shoulder 
shrapnel wound to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran suffers from residuals of a left shoulder 
shrapnel wound incurred in service.  Thus, the Board 
concludes that the preponderance of the evidence is against a 
finding of service connection.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for residuals of a left 
shoulder shrapnel wound is denied.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


